EXECUTION COPY Exhibit AMENDMENT NO. 1 TO THE CREDIT AGREEMENT Dated as of March 27, 2009 AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among Eastman Kodak Company, a New Jersey corporation (the “Company”), Kodak Graphic Communications Canada Company, an unlimited company organized under the laws of the province of Nova Scotia and, together with the Company, the “Borrowers” and each, a “Borrower”), Kodak Canada Inc., as borrower under the Restated Credit Agreement (defined below), the Extending Lenders (defined below) and CITICORP USA, INC. (“CUSA”), as agent (the “Agent”). PRELIMINARY STATEMENTS: (1)The Borrowers, the Lenders and the Agent have entered into a credit agreement, dated as of October 18, 2005 (the “Existing Credit Agreement”).Capitalized terms not otherwise defined in this Amendment have the meanings specified in the Restated Credit Agreement (as defined below). (2)The Borrowers have requested, and the Required Lenders have agreed, that the Existing Credit Agreement be amended, upon the terms and subject to the conditions set forth herein. (3)The Borrowers have requested,and theRequired Lendersandeach of the Extending Lenders have approved the amendment and restatement of the Existing Credit Agreement, and each of the Extending Lenders has approved as to itself the Extension Termination Date and its Revolving Credit Commitment with respect to the Revolving Credit Facility-B, all as set forth in the Amended and Restated Credit Agreement in the form set forth as Exhibit A to this Amendment. NOW THEREFORE, in consideration of the premises and the mutual agreements contained herein, and for other valuable consideration the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1.Amendment to Credit Agreement.Effective as of the date of satisfaction of the conditions precedent set forth in Section 3 below, Section 2.05(a) of the Existing Credit Agreement is hereby amended (i) to delete the word “ratably”from the phrase “reduce ratably in part” and (ii) to delete clause (ii) of the proviso in its entirety. SECTION 2.Amendments and Restatement of Credit Agreement.Effective as of the date hereof and subject to the satisfaction of the conditions precedent set forth in Section4 hereto, the Existing Credit Agreement is hereby amended and restated in full to read as set forth in Exhibit A hereto (the “Restated Credit Agreement”). SECTION 3.Section 1 Conditions of Effectiveness.The amendments set forth in Section 1 hereto shall become effective on and as of the date first above written (the “Section 1 Amendment Effective Date”) when, and only when, the Agent shall have received counterparts of this Amendment executed by each Loan Party and the Required Lenders.Each Lender that consents to extend the termination of any of its Revolving Credit Commitment to the Extension Termination Date shall indicate on its signature page the amount of its Revolving Credit Commitment so extended. SECTION 4.Section 2 Conditions of Effectiveness.The Restated Credit Agreement shall become effective on and as of the date first above written (the “Restatement Effective Date”) when, and only when, the following conditions precedent have been satisfied: (a)The Section 1 Amendment Effective Date shall have occurred. 1 (b)There shall have occurred no Material Adverse Change since December31, 2008, except as disclosed in filings made with the Securities and Exchange Commission, press releases, or otherwise disclosed to the Lenders prior to March 20, (c)There shall exist no action, suit, investigation, litigation or proceeding affecting the Company or any of its Subsidiaries pending or, to the knowledge of the Company, threatened before any court, governmental agency or arbitrator that (i)is reasonably likely to have a Material Adverse Effect or (ii)purports to affect the legality, validity or enforceability of the Restated Credit Agreement or any Note or the consummation of the transactions contemplated thereby. (d)All governmental and third party consents and approvals necessary in connection with the transactions contemplated by the Restated Credit Agreement shall have been obtained (without the imposition of any conditions that are not acceptable to the Lenders) and shall remain in effect other than any governmental filings required to be made or approvals obtained in order for any Loan Party to execute, deliver and perform a Collateral Document with respect to the equity of any non-US Subsidiary, and no law or regulation shall be applicable in the reasonable judgment of the Lenders that restrains, prevents or imposes materially adverse conditions upon the transactions contemplated thereby. (e)The Company shall have notified the Agent in writing as to the proposed Restatement Effective Date. (f)The Company shall have paid all fees of the Agent, the Arrangers and the Extending Lenders accrued and payable on or prior to the Restatement Effective Date, and all such expenses of the Agent and the Arrangers, including the accrued fees and expenses of counsel to the Agent and the Arrangers. (g)On the Restatement Effective Date, the following statements shall be true and the Agent shall have received for the account of each Extending Lender a certificate signed by a duly authorized officer of the Company, dated the Restatement Effective Date, stating that: (i)The representations and warranties contained in Article IV of the Restated Credit Agreement are correct on and as of the Restatement Effective Date to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were correct on and as of such earlier date. (ii)No event has occurred and is continuing that constitutes a Default. (h)The Agent shall have received on or before the Restatement Effective Date the following, each dated such day, in form and substance satisfactory to the Agent and (except for the Notes) in sufficient copies for each Extending Lender: (i)The Notes to the order of the Extending Lenders to the extent requested by any Extending Lender pursuant to Section 2.16 of the Restated Credit Agreement. (ii)An amended and restated security agreement in substantially the form of Exhibit B hereto (the “Security Agreement”), duly executed by the Company and each Person that is a US Subsidiary Guarantor on the Restatement Effective Date, together with, to the extent such items were not delivered in connection with the effectiveness of the Existing Credit Agreement: (A)certificates, if any, representing the Initial Pledged Equity referred to therein accompanied by undated stock powers executed in blank and instruments evidencing the Initial Pledged Debt referred to therein, indorsed in blank, provided, however, that the receipt of any Initial Pledged Equity for any non-US Subsidiary for which all required filings with applicable governmental entities have not yet been made 2 or approval of such governmental entities have not yet been received shall not be a condition to the Restatement Effective Date, (B)acknowledgment copies or stamped receipt copies of proper financing statements, duly filed on or before the Restatement Effective Date under the Uniform Commercial Code of all jurisdictions that the Agent may deem reasonably necessary or desirable in order to perfect and protect the first priority liens and security interests created under the Security Agreement (other than in respect of the Specified Collateral), covering the Collateral described in the Security Agreement, (C)completed requests for information, dated on or before the Restatement Effective Date showing all financing statements filed in the jurisdictions referred to in clause (B) above that name any Loan Party as debtor, together with copies of such other financing statements, (D)the Intellectual Property Security Agreements covering the registered copyrights listed on Schedule IV to the Security Agreement, duly executed by the Company and each Person that is a US Subsidiary Guarantor on the Restatement Effective Date, (E)evidence of the completion of all other recordings and filings of or with respect to the Security Agreement that the Agent may deem reasonably necessary or desirable in order to perfect and protect the security interest created thereunder in accordance with the terms of the Security Agreement, (F)evidence of the insurance required by the terms of the Security Agreement, and (G)evidence that all other action that the Agent may deem reasonably necessary or desirable in order to perfect and protect the first priority liens and security interests created under the Security Agreement (other than in respect of the Specified Collateral) has been taken (including, without limitation, receipt of duly executed payoff letters, UCC-3 termination statements and landlords’ and bailees’ waiver and consent agreements). (iii)An amended and restated security agreement in substantially the form of Exhibit C hereto (the “Canadian Security Agreement”), duly executed by Kodak Canada, Inc. (“Kodak Canada”) and each Canadian Subsidiary Guarantor listed on Schedule 2(h)(iii) hereto, together with, to the extent such items were not delivered in connection with the effectiveness of the Existing Credit Agreement: (A)certificates representing the Initial Pledged Equity referred to therein accompanied by undated stock powers executed in blank and instruments evidencing the Initial Pledged Debt referred to therein, endorsed in blank and instruments evidencing the Initial Pledged Debt owed to Kodak Canada and each Canadian Subsidiary Guarantor referred to therein, assigned in blank, and (B)evidence that all other action that the Agent may deem reasonably necessary or desirable in order to perfect and protect the first priority liens and security interests created under the Canadian Security Agreement (other than in respect of the Specified Collateral) has been taken (including, without limitation, receipt of duly executed payoff letters, termination of effective financing statements and landlords’ and bailees’ waiver and consent agreements). 3 (iv)Certified copies of the resolutions of the Board of Directors, or Executive or Finance Committee of the Board of Directors, of each Loan Party approving each Loan Document entered into in connection with the Restated Credit Agreement to which it is a party, and of all documents evidencing other necessary corporate action and governmental approvals, if any, with respect to each Loan Document entered into in connection with the Restated Credit Agreement to which it is a party. (v)A certificate of the Secretary or an Assistant Secretary of each Loan Party certifying the names and true signatures of the officers of such Loan Party authorized to sign each Loan Document entered into in connection with the Restated Credit Agreement to which it is or is to be a party and the other documents to be delivered hereunder and thereunder. (vi)A favorable opinion of the general counsel of the Loan Parties, substantially in the form of ExhibitD hereto. (vii)A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in form and substance satisfactory to the Agent. (viii)Favorable opinions of local counsel for the Loan Parties in form and substance reasonably satisfactory to the Agent. SECTION 5.Amendment Fee.As consideration for the agreements of the Lenders (including CUSA in its capacity as a Lender) under this Amendment and the Restated Credit Agreement, the Company hereby agrees to pay to the Agent, for the ratable benefit of each Lender which has delivered a signature page to this
